                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,                        )
                                                 )
                                Plaintiff,       )
                                                 )       CRIMINAL NO. 19-CR-30057-SMY
                vs.                              )
                                                 )
JOHNNIE L. TAYLOR,                               )
                                                 )
                                Defendant.       )

  PRELIMINARY ORDER OF FORFEITURE PURSUANT TO FED.R.CRIM.P. 32.2
  WITH RESPECT TO A CERTAIN FIREARM AND AMMUNITION OF JOHNNIE L.
                              TAYLOR

        In the Superseding Indictment filed in this case on November 19, 2019, the United States

sought forfeiture of property of Defendant Johnnie L. Taylor pursuant to 18 U.S.C. § 924(d) and

28 U.S.C. § 2461(c). The Court, upon consideration of Defendant’s guilty plea, ORDERS

FORFEITED the following property:

       A Hi-Point C9, 9mm, semi-automatic handgun, bearing serial number P1250485, any
       and all ammunition contained therein.

       The United States shall, in a manner consistent with Supplemental Rule G(4)(a) of the

Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, provide

notice of the forfeiture and the right of persons other than the defendant who have any claim or

legal interest in any of the property to file a petition with the Court. The Notice shall state that the

petition shall be set for a hearing to adjudicate the validity of the petitioner's alleged interest in the

property, shall be signed by the petitioner under penalty of perjury, and shall set forth the nature

and extent of the petitioner's right, title, or interest in the forfeited property and any additional facts

supporting the petitioner's claim and the relief sought. To the extent practicable, the United States

shall also provide direct written notice to any person known to have alleged an interest in the
                                               Page 1 of 2
property that is the subject of the Order for Forfeiture, as the substitute for the published notice to

those persons so notified.

       Upon the filing of a petition alleging third-party interests in the property, the Court may

amend this Order to resolve the claimed third-party interests.

       The United States Marshals or the custodian for the Alcohol, Tobacco, Firearms and

Explosives shall seize and reduce to his possession, if he has not already done so, the above-

described property.

       Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, this Order shall

become final with respect to Defendant Johnnie L. Taylor at the time of Defendant’s sentencing,

regardless of whether or not the rights of actual or potential third-party petitioners have been

determined by that time. This Order shall be made part of the sentence of Defendant Johnnie L.

Taylor and shall be included in the Judgment imposed against Defendant. The United States may

abandon forfeiture of the property by filing notice of the abandonment with the Court.

IT IS SO ORDERED.

DATED: February 24, 2020



                                                STACI M. YANDLE
                                                United States District Court Judge




                                             Page 2 of 2
